Citation Nr: 1743656	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  03-11 563	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia
 
 
THE ISSUES
 
1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, to include gastritis and stomach ulcer?
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability?
 
3.  Entitlement to service connection for a right knee disability.
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).
 
5.  Entitlement to service connection for prostate cancer.
 
6. Entitlement to service connection for erectile dysfunction. 
 
7. Entitlement to service connection for bilateral carpal tunnel syndrome.
 
8. Entitlement to service connection for bilateral elbow arthritis.
 
9.  Entitlement to service connection for a left knee disability.
 
10. Entitlement to a rating greater than 40 percent for a low back strain.
 
11. Entitlement to a rating greater than 10 percent for dermatitis.
 
12. What rating is warranted for left shoulder bursitis from July 15, 2010?
 
13. What rating is warranted for left upper extremity radiculopathy from July 15, 2010?
 
14. What rating is warranted for right upper extremity radiculopathy from July 15, 2010?
 
15. What rating is warranted for cervical  intervertebral disc syndrome and degenerative disc disease from July 15, 2010?
 
16. What rating is warranted for right shoulder arthritis from March 14, 2014?
 
17. Entitlement to an effective date prior to March 14, 2014 for the grant of service connection for right shoulder arthritis.
 
18. Entitlement to an effective date prior to January 6, 2016 for the award of a total disability rating based on individual unemployability.
 
 
REPRESENTATION
 
Appellant represented by:  Robert V. Chisholm, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1974 to May 1977. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 
 
The issues of entitlement to a disability rating greater than 40 percent for a low back strain and entitlement to a disability rating greater than 10 percent for dermatitis were remanded by the Board in March 2005, August 2006, October 2007, April 2009, January 2010, February 2012, September 2014, and March 2015. The March 2015 remand also directed that a statement of the case be furnished on multiple issues. With the exception of the effective date issues, the Veteran subsequently perfected an appeal of the additional issues listed. 
 
A videoconference hearing was scheduled in March 2016, but was canceled by the Veteran. See 38 C.F.R. § 20.704(e) (2016). 
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 
 
The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to service connection for a left knee disability, and entitlement to earlier effective dates for service connection for right shoulder arthritis and for a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1. The Veteran's service-connected low back strain is not manifested by unfavorable ankylosis of the thoracolumbar spine. 
 
2. Dermatitis is not manifested by exudation or constant itching, extensive lesions or marked disfigurement; and it neither affects 20 to 40 percent of the entire body nor 20 to 40 percent of exposed areas, nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly during any 12-month period during the appellate term. 
 
3. For the period prior to January 6, 2016, the Veteran's left shoulder bursitis was not manifested by arm motion limited to midway between side and shoulder level.
 
4. For the period since January 6, 2016, the Veteran's left shoulder bursitis is not manifested by arm motion limited to 25 degrees from side. 
 
5. For the period since July 15, 2010, the Veteran's left upper extremity radiculopathy is manifested by severe incomplete paralysis of the upper radicular group. 
 
6. The March 3, 2016 VA cervical spine examination noted moderate radiculopathy of the right upper extremity; prior to this date, the right upper extremity was manifested by no more than mild incomplete paralysis of the upper radicular group. 
 
7. For the period since July 15, 2010, the Veteran's service-connected cervical spine disability is not manifested by unfavorable ankylosis of the entire cervical spine; and there is no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period during the appellate term.
 
8. For the period since March 14, 2014, the Veteran's right shoulder disability is not manifested by arm motion limited to 25 degrees from side. 
 
9. In February 2017, prior to the promulgation of a decision, the Veteran indicated he wished to withdraw the appeal regarding entitlement to service connection for gastritis, prostate cancer, and erectile dysfunction. 
 
10. The preponderance of the evidence is against finding that currently diagnosed bilateral carpal tunnel syndrome is related to active military service or events therein. 
 
11. Bilateral elbow arthritis was not shown during service, it was not compensably disabling within one year following discharge from active duty; and the preponderance of the evidence is against finding that the Veteran currently has bilateral elbow arthritis that is related to active military service or events therein. 
 
12. In August 1982, the Board denied entitlement to service connection for residuals of a left knee injury. 
 
13. Evidence associated with the record since the August 1982 Board decision relates to an unestablished fact and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a left knee disability. 
 
14. Right knee arthritis was not shown during active military service, it was not compensably disabling within one year following discharge from active duty; and the preponderance of the evidence is against finding that any right knee disability is related to active military service or events therein. 
 
 
CONCLUSIONS OF LAW
 
1. The criteria for a rating greater than 40 percent for a low back strain are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5295 (2003).
 
2. The criteria for a rating greater than 10 percent for dermatitis are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).
 
3. For the period prior to January 6, 2016, the criteria for an initial rating greater than 20 percent for left shoulder bursitis were not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2016). 
 
4. For the period since January 6, 2016, the criteria for a rating greater than 30 percent for left shoulder bursitis are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Codes 5003, 5019, 5201.
 
5. For the period since July 15, 2010, the criteria for an initial 50 percent rating, and no more, for left upper extremity radiculopathy are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code 8510 (2016). 
 
6. For the period since March 3, 2016, the criteria for a 30 percent rating, and no more, for right upper extremity radiculopathy are met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code 8510. 
 
7. For the period prior to March 3, 2016, the criteria for an initial rating greater than 20 percent for right upper extremity radiculopathy are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code 8510.
 
8. For the period since July 15, 2010, the criteria for an initial rating greater than 30 percent for cervical spine intervertebral disc syndrome and degenerative disc disease are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2016). 
 
9. For the period since March 14, 2014, the criteria for an initial rating greater than 20 percent for right shoulder arthritis are not met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201. 
 
10. The criteria to withdraw the appeals whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach disorder, claimed as gastritis and stomach ulcer, and for entitlement to service connection for prostate cancer and for erectile dysfunction have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016). 
 
11. Bilateral carpal tunnel syndrome was not incurred during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 
 
12. Bilateral elbow arthritis was not incurred during active military service nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016). 
 
13. The August 1982 rating decision that denied entitlement to service connection for residuals of a left knee injury is final; new and material evidence has been received to reopen the claim. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2016).
 
14. A right knee disability, to include arthritis, was not incurred during active military service nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 

 
Analysis
 
Increased evaluations
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 
 
VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.
 
When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.
 
Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 (1997). The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied. VAOPGCPREC 3-2000; 65 Fed. Reg. 33,422 (2000).
 
As concerns the issues of increased ratings for low back strain and dermatitis, the Board acknowledges that relevant evidence was added to the record following the March 2015 remand, but a supplemental statement of the case was not furnished. The Board notes, however, that these issues were both readjudicated in the April 2016 rating decision a copy of which was provided to the appellant. Thus, a remand solely to furnish a supplemental statement of the case would serve no useful purpose and is not required. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).
 
Low back strain
 
Service connection for a low back strain has been in effect since May 21, 1977. In June 1999, the Veteran filed a claim for increase. In February 2001, the rating for low back strain was increased to 40 percent effective June 1, 1999. The Veteran disagreed and perfected an appeal of this decision. 
 
The schedular criteria for rating the spine were amended twice during the appeal period. First, the rating criteria pertaining to an intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended. See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004). 
 
Effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293. See 67 Fed. Reg. 54,345 (August 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)). Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine. This update included a renumbering of the diagnostic codes pertinent to back ratings. 
 
Prior to September 2003, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 pertained to a limitation of lumbar motion. A 40 percent rating was warranted for a severe limitation of the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).
 
Under Diagnostic Code 5295, a lumbosacral strain was evaluated as 40 percent disabling where there was listing of the whole spine to the opposite side, positive Goldwaithe's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).
 
Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).
 
Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine. Under the regulations currently in effect, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a. 
 
A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine. Id.
 
These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016).
 
On VA examination in November 2000, range of motion of the lumbar spine was forward flexion to 15 degrees with pain; extension to 5 degrees with pain, right and left lateral bending to 5 degrees with pain; and right and left rotation to 10 degrees with pain. There was evidence of extremely painful motion, muscle spasm, weakness, and tenderness in the lumbar spine. X-rays of the lumbar spine were normal. Diagnosis was a lumbosacral strain.
 
On VA examination in August 2005, the Veteran reported low back pain all day every day. Examination of the thoracolumbosacral spine revealed exquisite tenderness to minimal palpation. There was normal curvature and no spasm. He had right and left lateral bending from 0 to 15 degrees, extension to 0 degrees, flexion to 35 degrees, right rotation from 0 to 10 degrees and left rotation from 0 to 20 degrees, with extreme expressions and grunting of pain throughout all ranges of motion. There was no ankylosis. The examiner's impression was that there was significant evidence of symptom magnification. 
 
On VA examination in October 2006, the Veteran again reported significant symptoms related to his low back. Examination of the thoracolumbosacral spine revealed normal curvatures. There was no palpable spasm. He had right lateral bending from 0 to 15 degrees, left lateral bending from 0 to 20 degrees, extension  from 0 degrees, flexion to 20 degrees, right rotation from 0 to 15 degrees, and left rotation from 0 to 30 degrees. There was pain and expressions of pain and grunting throughout all range of motion. The impression was that the Veteran had degenerative disk disease with multiple positive Waddell signs indicative of symptom magnification. The fact that he had objective pathology on scanning did not in any way modify the fact that many of his symptoms were nonphysiologic and therefore, indicative of symptom magnification. In an addendum, the examiner stated there was no pain on range of motion or flare ups except as stated and there were no additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use. 
 
On VA examination in April 2008 the appellant's posture and gait were within normal limits, but the Veteran used a cane for ambulation to maintain balance. Range of motion of the thoracolumbar spine was flexion to 45 degrees with pain at 45 degrees; extension to 20 degrees with pain at 20 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 15 degrees with pain at 15 degrees; and right and left rotations to 30 degrees with pain at 30 degrees. Joint function of the spine was additionally limited by pain after repetitive use. It was not limited by fatigue, weakness, lack of endurance or incoordination. The examiner noted that the pain responses appeared exaggerated. 
 
On VA examination in March 2010 the curvature of the lumbosacral spine and posture were normal. Range of motion was forward flexion to 50 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, and left lateral flexion to 15 degrees all with pain. In an addendum, the examiner stated that the Veteran had no spine related effects on his ability to function in his usual occupation or routine daily activities including walking and had no DeLuca criteria on repetitive testing of active range of motion. 
 
On VA examination in August 2010 the Veteran's posture and gait were within normal limits. There was no ankylosis of the thoracolumbar spine and range of motion was flexion to 12 degrees, with pain at 10 degrees; extension to 20 degrees with pain at 20 degrees; right lateral flexion to 20 degrees with pain at 20 degrees; left lateral flexion to 12 degrees with pain at 10 degrees; right rotation to 25 degrees with pain at 25 degrees; and left rotation to 30 degrees with pain at 30 degrees. Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. The examiner noted that the limitation of range of motion was greatly exaggerated. Lumbar x-rays showed degenerative arthritis. 
 
The Veteran most recently underwent a VA examination in March 2016. Range of  motion of the thoracolumbar spine was forward flexion from 0 to 60 degrees; extension from  0 to 30 degrees; bilateral lateral flexion from 0 to 20 degrees; and bilateral lateral rotations  from 0 to 20 degrees. There was pain with all range of motion. There was no additional loss of function or range of motion after three repetitions. The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups. There was no ankylosis of the spine. 
 
By way of history, the Veteran's low back strain was originally rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 which addresses a lumbosacral strain. The Veteran is currently receiving the maximum schedular rating available under Diagnostic Codes 5293 and 5295. 
 
A rating greater than 40 percent under the former as well as the revised rating criteria would require evidence of unfavorable ankylosis of the thoracolumbar spine. On review, there is no objective evidence of any ankylosis and the disability picture does not more nearly approximate that level of severity. In making this determination, the Board notes repeated findings of symptom magnification and/or exaggeration. 
 
The Board has considered the Veteran's complaints of functional impairment as well as the various lay statements attesting to the severity of his back problems, but does not find adequate pathology sufficient to warrant a higher rating based on pain on motion or other factors. As concerns the current rating criteria, it bears repeating that the general rating formula evaluates diseases and injuries of the spine based upon limitation of motion, and that those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.
 
Throughout the appeal, the Veteran reported symptoms, such as pain and numbness, in his lower extremities. The examination reports, however, indicate that the Veteran does not have intervertebral disc syndrome and the Board finds no basis for evaluating his low back disability under either the former or current rating criteria pertaining to such. The Board further notes that despite the Veteran's complaints, there is no objective evidence of  incapacitating episodes as that term is defined by regulation.
 
The Board also acknowledges that under the current rating criteria, associated neurologic abnormalities are to be separately rated. See General Rating Formula, Note (1). Again, the Board has considered the Veteran's lower extremity complaints but finds no basis for assigning separate ratings. The most recent examination specifically stated there was no evidence of lumbar radiculopathy and the examiner stated that lumbar degenerative disc disease was less likely than not a progression of the service-connected low back strain. 
 
Therefore at no time during the pendency of the appeal is a rating greater than 40 percent warranted. 
 
Dermatitis
 
Service connection for dermatitis has been in effect since May 21, 1977. In June 1999, the Veteran filed a claim for increase. In February 2001, VA continued a 10 percent rating for dermatitis. The Veteran disagreed and perfected an appeal of this decision. 
 
The Veteran's service-connected dermatitis is currently rated under Diagnostic Code 7806. Under the criteria in effective prior to August 30, 2002, dermatitis with slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area warranted a noncompensable evaluation; with exfoliation, exudation or itching, if involving an exposed surface or extensive area warranted a 10 percent evaluation.  Where there is exudation or constant itching, extensive lesions, or marked disfigurement a 30 percent evaluation was assigned.  Where there is ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant manifestations a 50 percent evaluation was in order. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).
 
Effective August 30, 2002, dermatitis is evaluated as follows: at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period (10 percent); 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period (30 percent). 38 C.F.R. § 4.118, Diagnostic Code 7806. 
 
The rating criteria pertaining to the skin were also amended effective October 23, 2008. A veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under the amended codes, irrespective of whether the disability had increased since the last review. A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. 38 C.F.R. § 4.118 (2016).
 
On VA examination in November 2000, the Veteran reported that his skin condition was constant and symptoms included itching, pain and rash. He reported using hydrocortisone/peroxide cream with poor results. Objectively, there were multiple bumps on the Veteran's chest and back with some hyperpigmentation. The diagnosis was dermatitis exfoliative. 
 
On VA examination in August 2005, the Veteran reported pruritic lesions on his chest, back and right neck. He used topical medications as well as Atarax, which he took infrequently for itching. Physical examination showed twelve 1-millimeter comedo-like lesions on his back and three on his back between 5 and 8-millimeters. They were nontender, nonerythematous, and superficial with no evidence of inflammation, edema or keloid formation. They were elevated from 1 to 2-millimeters but were not unstable or ulcerated There was scarring on the chest and in the right supraclavicular area. The scars were nontender, flat, nonerythematous, with no evidence of inflammation, keloid, depression, instability or ulceration. He had about 30 lesions scattered over his chest, all less than 0.4 centimeters and a single one centimeter lipoma on his right neck. The examiner stated that there was no evidence of disfigurement of the face, head or neck. There was no current evidence of exfoliation, exudate or itching and his skin problems fell well under 5 percent of the total body surface area. There was no evidence  showing the use of systemic steroids or other immunosuppressive drugs. 
 
On VA examination in April 2008, the Veteran reported a skin disease involving the arms, back, buttocks, genitals and chest. He had itching, shedding and crusting, but no exudation or ulcer formation. He used only topical medication. Objectively, there was dermatitis on the trunk. There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion. Skin lesion was zero percent in the exposed area and coverage relative to the whole body was 1 percent. Diagnosis was dermatitis. 
 
On VA examination in March 2010, the Veteran reported dermatitis affecting his torso and back that was constant and pruritic. He was recently diagnosed with steatocystoma multiplex and vellus hair cysts and had four lesions removed from his chest. Objectively, there were several cysts on the chest, back and neck. They each represented less than 1 percent of the entire body and zero percent exposed with the exception of the neck which represented less than 1 percent exposed.   The impression was no clinical or objective findings evidence for a diagnosis of dermatitis. 
 
A July 2011 VA addendum indicates that VA dermatology records from 2008 to the present state that the Veteran had a history of cysts, not dermatitis, and there was no change to the diagnosis provided at the time of the March 2010 examination. 
 
VA outpatient records during the appeal period also show treatment for skin lesions and epidermal inclusion cysts. The Veteran was provided various topical medications to include Clindamycin lotion, Retin A and steroid creams. 
 
The Veteran most recently underwent a VA skin examination in March 2016. He reported that his dermatitis was localized to his chest, back, buttocks, bilateral arms, bilateral flanks, and bilateral legs. He reported injection and excision of the lesions. He reported using 2 to 3 topical creams in addition to a cream for the itching. The lesions were itchy itch and when he scratched they tended to bust open and drain. The examiner stated that the skin condition did not cause disfigurement of the head, face or neck. Treatment was with topical steroids. On physical examination, the Veteran's dermatitis affected 5 to less than 20 percent of the total body area and none of the exposed areas. There were approximately 10 upper and mid back and few anterior upper chest wall scattered comedone like lesions. They were superficial and nontender to palpation without draining. 
 
The Board acknowledges that the Veteran is service-connected for dermatitis; however, in a January 1991 decision, the Board found that the dermatitis was manifested by multiple keratinous cysts. Accordingly, the Board will consider the cysts as part of the service-connected condition. See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability).
 
On review, a rating greater than 10 percent was not warranted under either the former or current rating criteria for dermatitis. The evidence does not show exudation or itching constant, extensive lesions, or marked disfigurement. In making this determination, the Board acknowledges the Veteran's reports of "constant" symptoms. While he is competent to report his symptoms, his lay assertions do not outweigh the objective findings of record. 
 
The condition also does not affect 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas.  The Veteran did not require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more during the past 12 month period. In making this determination, the Board acknowledges that the Veteran uses various topical corticosteroid creams and also has taken oral medication, e.g. Atarax, for itching. The Board observes that the use of topical corticosteroids does not automatically mean systemic therapy. See Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. July 14, 2017). Under the circumstances of this case, the Veteran's use of topical steroids does not rise to the level of systemic therapy. Atarax, while taken orally, is not a corticosteroid or immunosuppressive drug. 
 
The Board also acknowledges that the Veteran apparently has some scarring where the skin lesions were excised. This is superficial and does not involve disfigurement of the head, face or neck. There is also no indication that any scarring is painful or unstable. The Board finds no basis for rating as or assigning a separate rating under the diagnostic codes pertaining to scarring under either the former or revised criteria. 
 
Finally, the Board acknowledges that the Veteran's disability was previously rated under Diagnostic Code 7817 as exfoliative dermatitis. While the record contains an isolated diagnosis of this condition, the overall evidence, to include the manifestations as well as the treatment required, shows the condition is more appropriately rated under Diagnostic Code 7806.
At no time during the pendency of the appeal is a rating greater than 10 percent warranted.
 
Left shoulder bursitis
 
In August 2012, VA granted entitlement to service connection for left shoulder bursitis and assigned a 20 percent rating from July 15, 2010. The Veteran disagreed with the rating. In April 2016, the rating was increased to 30 percent effective January 6, 2016, the date a claim for a total disability rating based on individual unemployability was received. This resulted in staged ratings. The Veteran subsequently perfected this appeal. 
 
Initially, the Board notes there is conflicting evidence as to which of the Veteran's upper extremities is the dominant or major extremity for rating purposes. In the November 2016 statement of the case, the RO stated that the Veteran was ambidextrous and therefore, both shoulders were rated as "major" extremities. This was inappropriate.  VA regulation requires that  handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. Only one hand shall be considered dominant. The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes. 38 C.F.R. § 4.69. 
 
Service treatment records show that on the reports of medical history completed at enlistment and separation, the Veteran identified himself as right-handed. The August 2010 VA examination indicated that the left hand was dominant because he used it to eat. The Veteran at a May 2012 VA examination indicated he was ambidextrous. The October 2014 VA examination indicates the right hand was dominant. The March 2016 VA peripheral nerves and shoulder examinations indicated that  the left hand was dominant. 
 
As set forth, there is evidence indicating he is right-handed, left-handed, and ambidextrous. Resolving reasonable doubt in his favor, the Board will find he is ambidextrous. 38 C.F.R. § 3.102. Thus, the most severely injured extremity will be considered dominant. At this time, the Veteran is assigned higher disability ratings for his left upper extremity and it appears to be the more severely disabled. Accordingly, the Board considers the left upper extremity the major extremity for rating purposes. 
 
Bursitis is rated based on limitation of motion of the affected parts, as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5019. Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.
 
Limitation of arm motion in the major extremity is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (30 percent); and to 25 degrees from the side (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

For VA purposes, normal range of arm motion is flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I (2016).
 
The Veteran underwent a VA examination in August 2010. Range of motion of the left shoulder was flexion to 85 degrees with pain at 85 degrees; abduction to 90 degrees with pain at 90 degrees; and external and internal rotations to 90 degrees. Repetitive upper extremity motion was possible with no additional limitations. The joint function on the left was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination. There was no ankylosis. 
 
On VA examination in May 2012, the Veteran reported flare-ups and indicated he was unable to do anything with his left shoulder because of pain. Range of motion of the left shoulder was flexion to 90 degrees with pain beginning at 90 degrees; and abduction to 50 degrees with pain beginning at 50 degrees. The Veteran was unable to perform repetitive use testing on the left because of severe pain which he experienced with his first flexion and abduction. There was no ankylosis. 
 
On VA examination in October 2014, the Veteran reported left shoulder pain and a limited range of motion. Range of motion of the left shoulder was flexion to 180 degrees with pain beginning at 180 degrees; and left shoulder abduction to 180 degrees with pain beginning at 180 degrees. The Veteran was able to perform repetitive motion with no additional limitation of motion. There was some functional loss due to pain on movement. 
 
The Veteran most recently underwent a VA shoulder examination in March 2016. He reported avoiding lifting greater than 10 pounds arguing that he simply was unable to do it. He reportedly wore a left shoulder wrap and a left arm compression sleeve at least four  times a week. Range of motion of the left shoulder was flexion to 60 degrees; abduction to 30 degrees; external rotation to 50 degrees; and internal rotation to 40 degrees. There was pain noted on examination but it did not result in functional loss. The Veteran was able to perform repetitive use testing with no additional functional loss. The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare ups. There was no ankylosis. The examiner further stated that the left shoulder osteoarthritis was less likely than not a progression of the service-connected bursitis. 
 
VA and private medical records show continued complaints and treatment related to the left shoulder, to include injections. 
 
On review, for the period prior to January 6, 2016, the criteria for a rating greater than 20 percent for left shoulder bursitis were not met or more nearly approximated. Evidence of record relevant to this period does not show that left arm motion was at any time limited to midway between side and shoulder level. 
 
For the period since January 6, 2016, the criteria for a rating greater than 30 percent for left shoulder bursitis were not met or more nearly approximated. In this regard, at no time does the evidence of record show arm motion limited to 25 degrees from the side. 
 
In making these determinations, the Board acknowledges the Veteran's complaints of pain and other impairment.  He is competent to describe his symptoms and perceived disability. His lay assertions, however, do not outweigh the objective evidence of record and the Board does not find adequate pathology sufficient to support a higher rating based on functional impairment due to pain on motion or other factors. 
 
There is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula and Diagnostic Codes 5200, 5202, and 5203 are not for application.
 
Left and right upper extremity radiculopathy
 
In August 2012, VA granted entitlement to service connection for left and right upper extremity radiculopathy and assigned 40 percent and 20 percent ratings respectively, effective from July 15, 2010. The Veteran disagreed with the ratings and perfected an appeal of this decision.
 
The Veteran underwent a VA examination in August 2010. Neurological examination showed a sensory deficit of the left lateral forearm, left thumb, left index finger and left lateral long finger. Bilateral upper extremity reflexes revealed 2+ biceps and triceps jerks.   The upper extremities showed no signs of pathologic reflexes and cutaneous reflexes were normal. The most likely peripheral nerve was the long thoracic nerve. 
 
On VA examination in May 2012, muscle strength testing was 4/5 in elbow flexion, elbow extension, and finger flexion and abduction on the left. Muscle strength testing was normal on the right. There was no muscle atrophy and reflexes were 1+ in the biceps, triceps, and brachioradialis bilaterally. Sensory examination was decreased in the shoulder area (C5), inner/outer forearm (C6/T1) and hand/fingers (C6-8). There was a very mild tremor in the left hand. The examination noted involvement of the upper, middle, and lower radicular groups. The severity of the radiculopathy was described as mild on the right and severe on the left. 
 
The Veteran most recently underwent a VA peripheral nerves examination in March 2016. Strength in elbow flexion, elbow extension, wrist flexion, wrist extension, grip, and pinch were all 4/5 bilaterally. There was no muscle atrophy. Reflexes were 2+ in the biceps and triceps bilaterally and 1+ in the brachioradialis bilaterally. Sensory testing was decreased in the hand/fingers (C6-8) on both sides. The examiner listed the nerves affected as the upper radicular group with moderate incomplete paralysis on the left and mild incomplete paralysis on the right. The long thoracic nerve, middle radicular group, and lower radicular group were described as normal. 
 
The Veteran also underwent a VA cervical spine examination in March 2016. This examination noted involvement of the upper radicular group.  The radiculopathy was described as moderate bilaterally. 
 
On review, the various examinations indicate different nerves affected throughout the appeal. The RO has consistently evaluated the Veteran's disability as of the upper radicular group and this appears appropriate given the overall findings.
 
Where there is complete paralysis of the upper radicular group  with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, a 70 percent rating is assigned for the major extremity and 60 percent for the minor extremity. Incomplete paralysis is evaluated as follows: severe (50 percent major, 40 percent minor); moderate (40 percent major, 30 percent minor); and mild (20 percent for major or minor). 38 C.F.R. § 4.124a, Diagnostic Code 8510. Neuritis of the upper radicular group is rated under Diagnostic Code 8610 and neuralgia is rated under Diagnostic Code 8710. 
 
The rating schedule provides guidance for rating neurologic disabilities. Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. 
 
Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.
 
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 
 
As concerns the left upper extremity radiculopathy, the August 2012 rating decision indicated a 40 percent rating was assigned based on severe incomplete paralysis of the minor extremity. As discussed, the Board finds the left upper extremity to be the major extremity and thus, a 50 percent rating is warranted for that extremity.  Evidence of record does not show complete paralysis of the upper radicular group and a rating greater than 50 percent is not warranted at any time during the appeal period as there is no evidence that all shoulder and elbow movements are severely affected. 
 
As concerns the right upper extremity, the Board notes inconsistent findings concerning the severity of the right upper extremity radiculopathy in the March 2016 VA peripheral nerve and neck examinations (i.e. mild incomplete paralysis of the upper radicular group versus moderate radiculopathy). Resolving reasonable doubt in his favor, a 30 percent rating is warranted for right upper extremity radiculopathy effective March 3, 2016. This is based on the VA cervical spine examination documenting moderate radiculopathy on the right. Prior to March 3, 2016, the evidence showed no more than mild incomplete paralysis of the upper radicular group and a rating greater than 20 percent was not warranted. 
 
Cervical intervertebral disc syndrome and degenerative disc disease  
 
In August 2012, VA granted entitlement to service connection for cervical intervertebral disc syndrome and degenerative disc disease and assigned a 30 percent rating from July 15, 2010. The Veteran disagreed with the rating and perfected an appeal of this decision. 
 
The Veteran's cervical spine disability is currently rated as degenerative arthritis. Under the General Rating Formula for Diseases and Injuries of the Spine, a 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. 
 
These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is assigned when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243. Pursuant to Note (1) of the formula, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
The Veteran underwent a VA examination in August 2010. On examination of the cervical spine, there was no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone or atrophy of the limbs. There was no ankylosis and range of motion of the cervical spine was flexion to 45 degrees, with pain at 45 degrees; extension to 15 degrees, with pain at 15 degrees; right lateral flexion to 25 degrees, with pain at 25 degrees; left lateral flexion to 35 degrees, with pain at 35 degrees; right rotation to 60 degrees, with pain at 60 degrees; and left rotation to 45 degrees, with pain at 45 degrees. Repetitive motion was possible with no additional degree of limitation. The examiner further stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.
 
On VA examination in May 2012, range of motion of the cervical spine was forward flexion to 10 degrees, with pain beginning at zero degrees; extension to 5 degrees, with pain beginning at zero degrees; right lateral flexion to 5 degrees, with pain beginning at zero degrees; and left lateral flexion, right lateral rotation, and left lateral rotation to zero degrees. The examiner noted that pain was a great factor in the reduced range of motion and the Veteran was unable to perform repetitive use testing because of pain. There was functional loss due to pain on movement.
 
The Veteran most recently underwent a VA cervical spine examination in March 2016. Range of motion study revealed forward flexion, extension, bilateral lateral flexion and bilateral lateral rotation from 0 to 20 degrees in each plane of movement.  Left lateral rotation was from 0 to 40 degrees. There was pain with all range of motion but it did not result in functional loss. The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions. The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare ups. There was no ankylosis of the spine. 
 
VA and private medical records show continued complaints and treatment related to the cervical spine, to include epidural steroid injections.
 
On review, the criteria for an initial rating greater than 30 percent for service-connected cervical spine disability are not met or more nearly approximated. That is, evidence of record does not show at any time unfavorable ankylosis of the entire cervical spine. The Board acknowledges the Veteran's complaints of limited motion and pain, but does not find adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors. It bears repeating that the general rating formula evaluates diseases and injuries of the spine based upon limitation of motion, and that those criteria are controlling regardless whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.
 
The Board acknowledges that the Veteran has intervertebral disc syndrome and has considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. While the Veteran is competent to report the need to rest, the overall evidence does not show incapacitating episodes as that term is defined by regulation having a total duration of at least 4 weeks but less than 6 weeks during any 12 month period during the appellate term.  The Board further notes that the Veteran is separately rated for the neurologic impairment of the upper extremities. 
 
Right shoulder arthritis
 
In January 2015, VA granted entitlement to service connection for right shoulder arthritis and assigned a 10 percent rating effective March 14, 2014. The Veteran disagreed with the rating and in November 2016, the rating for right shoulder arthritis was increased to 20 percent also effective from March 14, 2014. The Veteran subsequently perfected this appeal. 
 
As set forth, arthritis is rated as limitation of motion of the affected part. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Limitation of arm motion in the minor extremity is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (20 percent); and to 25 degrees from side (30 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5201.
 
On VA examination in October 2014, range of motion of the right shoulder was reported as: flexion to 180 degrees, with pain beginning at 180 degrees; and right shoulder abduction to 180 degrees, with pain beginning at 180 degrees. The Veteran was able to perform repetitive use testing with post-test flexion and abduction to 180 degrees. The examiner noted functional loss due to pain on movement. Muscle strength was 5/5 in flexion and abduction and there was no ankylosis. 
 
The Veteran most recently underwent a VA shoulder examination in March 2016. Range of motion of the right shoulder was flexion 0 to 90, abduction 0 to 90 degrees, external rotation 0 to 50 degrees, and internal rotation 0 to 50 degrees. There was pain noted in all ranges of motion. The Veteran was able to perform repetitive use testing on the right with no additional functional loss or range of motion shown. The examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare ups. There was no ankylosis.
 
On review, there is no evidence of right arm motion limited to 25 degrees from side and the criteria for an initial rating greater than 20 percent are not met or more nearly approximated. The Board acknowledges the Veteran's complaints of pain and limited motion but does not find adequate pathology to support a higher rating based on functional impairment due to pain on motion or other factors. 
 
There is no evidence of ankylosis, impairment of the humerus, or impairment of the clavicle or scapula and Diagnostic Codes 5200, 5202, and 5203 are not for application.
 
The Veteran is currently in receipt of a total disability rating based on individual unemployability and further consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted. 
 

Stomach disorder, prostate disorder, and erectile dysfunction
 
In August 2012, VA confirmed and continued the previous denial of entitlement to service connection for gastritis, stomach ulcer, and a stomach condition. In April 2013, VA denied entitlement to service connection for prostate cancer, and in January 2015, VA denied entitlement to service connection for erectile dysfunction. The Veteran perfected an appeal of these decisions. 
 
Service connection for a stomach disorder, to include an ulcer, was previously denied in an unappealed August 1993 rating decision. Accordingly, the Board has rephrased that issue to reflect the need for new and material evidence. 
 
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b).
 
In February 2017, the Veteran submitted correspondence withdrawing his appeal regarding claims of entitlement to service connection for gastritis, prostate cancer, and erectile dysfunction. Thus, there remain no allegations of error of fact or law for appellate consideration as concerns these issues. Accordingly, the Board does not have jurisdiction over them and they are dismissed. 
 
Service connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. §1101(3) and 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).
 
Service connection may be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year following discharge from active service. 38 C.F.R. §§ 3.307, 3.309(a).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).
 
Bilateral carpal tunnel syndrome
 
In January 2015, VA denied entitlement to service connection for bilateral carpal tunnel syndrome. The Veteran disagreed and perfected an appeal of this decision. 
 
Service treatment records are negative for complaints or findings of carpal tunnel syndrome and on separation examination in May 1977, the Veteran's upper extremities were evaluated as clinically normal. 
 
A September 2005 VA occupational therapy consult notes questionable carpal tunnel syndrome. Private medical records note a past medical history of carpal tunnel. A December 2012 VA primary care note documents complaints of numbness of the fingers of both hands which has been going on for a long time. Assessment was carpal tunnel syndrome. 
 
Having found a current diagnosis, the question is whether it is related to service. On review, evidence of record does not show carpal tunnel syndrome during service or for many years thereafter, and the record does not any competent and probative evidence relating  carpal tunnel syndrome to active military service or events therein. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 
 
Bilateral elbow arthritis
 
In January 2015, VA denied entitlement to service connection for bilateral elbow arthritis. The Veteran disagreed and perfected an appeal of this decision.
 
Service treatment records are negative for complaints or findings of elbow arthritis.  At his separation examination in May 1977, the Veteran's upper extremities were reported as normal on clinical evaluation. On the associated report of medical history, the Veteran denied having or having had a painful or "trick" elbow. 
 
On VA examination in August 2010, the right and left elbows showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement. Range of motion of both elbows was within normal limits. 
 
On review, the Board is unable to find evidence confirming a diagnosis of bilateral elbow arthritis. Without a current disability, service connection cannot be established. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
 
Notwithstanding, even assuming a current diagnosis, the evidence of record does not show evidence that bilateral elbow complaints were presented during service, or that bilateral elbow arthritis was manifested to a compensable degree within one year following discharge from active duty. Additionally, the record does not contain probative evidence relating any current bilateral elbow arthritis to active military service or events therein. The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 
 
Left and right knee disability
 
In August 2012, VA denied entitlement to service connection for left and right knee disorders because the evidence submitted was not new and material. The Veteran disagreed and perfected an appeal of this decision. 
 
By way of history, in June 1977, the Veteran submitted a claim of entitlement to service connection for a knee disorder. In July 1977, he submitted a claim of entitlement to service connection for the left knee. In July 1977, VA denied entitlement to service connection for a knee injury. In February 1981, VA issued a confirmed rating decision indicating that service connection for an injury to the left knee remained denied. In August 1982, the Board denied entitlement to service connection for the left knee, essentially based on a finding that there were no chronic residuals resulting from any in-service knee injury. The decision is final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 
 
Evidence added to the record since the final August 1982 Board decision includes medical records suggesting that  left knee arthritis is related to a previous injury. For example, a December 2012 VA letter indicates that x-rays of the knees showed osteoarthritis and changes due to previous injury. This evidence is new and material and the claim is reopened herein. See 38 C.F.R. § 3.156(a). Having reopened the claim, the Board finds that additional development is needed and this will be discussed in the remand section below. 
 
The Board is unable to find a previous final decision denying entitlement to service connection for a right knee disorder.  Thus, there is no need to consider whether new and material evidence has been submitted with regard to this issue. The issue has been rephrased and the Veteran is not prejudiced by this action as the claims were reopened and considered on the merits in the November 2016 statement of the case. 
 
Service treatment records are negative for any complaints or findings related to the right knee and on examination for separation in May 1977, the lower extremities were reported as normal on clinical evaluation. 
 
A March 2009 VA letter indicates that knee x-rays showed changes of the medial ligament, which is related to previous injury. A July 2009 VA letter indicates that right knee x-rays showed evidence of previous ligament injury. A September 2009 private record indicates that x-rays of the right knee showed an old bony avulsion medial collateral ligament injury on the right knee. A December 2012 VA letter indicates that knee x-rays show degenerative arthritis and changes due to previous injury. 
 
As set forth, there is evidence of a current right knee disorder. There is also medical evidence indicating the right knee issues are related to a previous injury. There is, however, no indication that the Veteran injured his right knee during service. While he reported a history of a left knee injury at separation, he did not indicate any right knee problems or injury. The Board does not find credible evidence of an in-service right knee injury and the above statements do not establish a medical nexus linking a right knee disorder to service. Additionally, there is no evidence of right knee arthritis manifested to a compensable degree within one year following discharge from service. 
 
The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 


ORDER
 
Entitlement to a rating greater than 40 percent for low back strain is denied. 
 
Entitlement to a rating greater than 10 percent for dermatitis is denied. 
 
For the period prior to January 6, 2016, entitlement to a rating greater than 20 percent for left shoulder bursitis is denied.
 
For the period since January 6, 2016, entitlement to a rating greater than 30 percent for left shoulder bursitis is denied. 
 
For the period since July 15, 2010, entitlement to a 50 percent rating for left upper extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits. 
 
For the period since March 3, 2016, entitlement to a 30 percent rating for right upper extremity radiculopathy is granted, subject to the laws and regulations governing the award of monetary benefits.
 
For the period prior to March 3, 2016, entitlement to an initial rating greater than 20 percent for right upper extremity radiculopathy is denied.
 
For the period since July 15, 2010, entitlement to an initial rating greater than 30 percent for cervical spine intervertebral disc syndrome and degenerative disc disease is denied. 
 
For the period since March 14, 2014, entitlement to an initial rating greater than 20 percent for right shoulder arthritis is denied. 
 
The claim whether new and material evidence has been received to reopen entitlement to service connection for a stomach disorder, to include gastritis and stomach ulcer, is dismissed.
 
The claim of entitlement to service connection for prostate cancer is dismissed.
 
The claim of entitlement to service connection for erectile dysfunction is dismissed.
 
Entitlement to service connection for bilateral carpal tunnel syndrome is denied. 
 
Entitlement to service connection for bilateral elbow arthritis is denied. 
 
New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened. 
 
Entitlement to service connection for a right knee disability is denied. 
 
 
REMAND
 
Acquired psychiatric disorder, to include as PTSD
 
In August 2012, VA denied entitlement to service connection for PTSD. The Veteran disagreed and perfected an appeal of this decision. The Board has rephrased the issue to include any acquired psychiatric disorder. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 
On review, the Veteran did not identify any PTSD stressors. Information in the service treatment records shows the Veteran was evaluated in January 1976 and the diagnostic impression was passive-aggressive personality style. The May 1977 separation examination indicated the psychiatric evaluation was abnormal with some depression and instability. In the associated report of medical history, the Veteran reported depression and nervous trouble due to the Air Force and his job situation. 
 
In a July 2003 psychiatric assessment for Social Security purposes, the Veteran reported depression secondary to physical problems. A September 2012 VA record notes a history of disability, chronic pain and depressive mood. The assessment was recurrent major depression.  A November 2012 VA record notes depression and anxiety, largely related to health and finances. 
 
In light of this evidence a VA examination and opinion are needed to determine whether the Veteran has a current psychiatric disorder related to service or service-connected disability. See 38 C.F.R. § 3.159(c)(4). 
 
Left knee disability
 
As noted, the claim of entitlement to service connection for a left knee disability is reopened.
 
On examination for separation in May 1977, the Veteran's lower extremities were reported as normal. The Veteran, however, reported a "swollen painful left knee, injured 1976 playing football". VA records show left knee arthritis due to previous injury. 
 
On review, the record contains credible evidence of an in-service injury as well as medical evidence indicating current disability and a possible relationship to service. A VA examination and opinion are needed. 38 C.F.R. § 3.159(c)(4). 
 
Earlier effective date for service connection for right shoulder arthritis
 
In March 2015, the Board remanded the issue of entitlement to an effective date prior to March 14, 2014 for the grant of service connection for right shoulder arthritis so that a statement of the case could be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999). 
 
The effective date issue was not addressed in the November 2016 statement of the case and another remand is required. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).
 
Earlier effective date for the award of a total disability rating based on individual unemployability
 
In April 2016, VA granted entitlement to a total disability rating based on individual unemployability effective January 6, 2016. In April 2017, the Veteran submitted a VA Form 21-0958 expressing disagreement with the assigned effective date. A remand is necessary so that a statement of the case can be furnished. Manlincon. 
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA psychiatric examination. The Veteran's VBMS and Virtual VA files must be available to the examiner for review. 
 
The examiner is to diagnose all psychiatric disorders using the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). For each diagnosed psychiatric disorder the examiner is to answer the following questions:
 
(a) Is the disorder at least as likely as not related to active service or events therein? In making this determination, the examiner is to address whether any personality disorder was subject to, or aggravated by, a superimposed in-service disease or injury that resulted in an additional acquired psychiatric disability.
 
(b) If the disorder is not related to active service, is it at least as likely as not that the disorder is proximately due to or the result of service-connected disability or combination of service connected disorders?
 
(c) If not, is it at least as likely as not that the disorder is aggravated by a service-connected disability or combination of service connected disorders? If aggravation is found, the examiner should identify a baseline level of disability.
 
A complete rationale must be provided for any and all opinions offered. 
 
2. Schedule the Veteran for a VA joints examination. The Veteran's VBMS and Virtual VA files must be available to the examiner for review. 
 
The examiner is requested to identify all left knee disorders and opine as to whether any are at least as likely as not related to active military service or events therein. For purposes of this determination, the examiner should take as fact that the Veteran injured his left knee playing football in 1976 while on active duty. 
 
A complete rationale must be provided for any opinion offered. 
 
3. Review the examination reports to ensure they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the RO must implement corrective procedures at once. 
 
4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.
 
5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for a left knee disability. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.
 
6. Issue a statement of the case addressing entitlement to an effective date prior to March 14, 2014 for service connection for right shoulder arthritis, and entitlement to an effective date prior to January 6, 2016 for the award of a total disability rating based on individual unemployability. If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the issues should they be returned to the Board. 38 U.S.C.A. § 7104 (West 2014).
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


